Simmons, Justice.
There was no error in granting the injunction in this case. The plaintiff in error has no right to complain of the injunction. All the matters which she sets out in her claim, and in her answer to this petition, have been fully adjudicated against her, and she has no right to deprive the defendant in error of the fruits of the decree in the original bill by setting up a claim and attempting to renew the litigation adjudicated in the original bill. The judge of the superior court, if in term, should call the claim case and dismiss it, and allow the execution to proceed, unless the decree ou the original bill is complied with by John R. Jenkins.

Judgment affirmed.